Citation Nr: 1418830	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for malaria, and any residuals.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to September 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2010, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a June 2009 rating decision, the RO granted service connection for right ear hearing loss, but denied left ear hearing loss.  During the pendency of the appeal, the RO granted service connection for left ear hearing loss in a May 2012 rating decision.  Therefore, the claim for service connection for left ear hearing loss has been resolved and is no longer before the Board on appeal.  Additionally, the Veteran's increased rating claim for hearing loss now applies to both ears.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2014 travel board hearing, the Veteran testified that during his March 2013 Compensation and Pension (C&P) audio examination, the examiner told him that he was deaf, but that statement was not written up in the examination report.  The Veteran testified that he was getting new hearing aids and that his family and friends told him that his hearing was getting worse.  A new VA examination is necessary to evaluate the current nature and severity of the Veteran's bilateral hearing loss.

Additionally, during the March 2014 travel board hearing, the Veteran testified that in 1953, he was treated in the Osaka Army Hospital in Japan for malaria, and after service, he received treatment from September 1955 to 1958 at the VAMC in Phoenix, Arizona.  The Veteran further testified that he continued to experience night sweats after service and during the day.  A new VA examination is necessary to determine if the Veteran has malaria or residuals of malaria.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his claimed disabilities, to include treatment records from the Osaka Army Hospital in Japan in 1953 and from the VAMC in Phoenix Arizona from September 1955 to 1958.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. AFTER the above has been completed, the AOJ should schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages, and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of malaria that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, lay statements, and March 2014 travel board hearing testimony.  

If there is evidence of malaria residuals, the examiner must rule in or exclude a diagnosis of malaria, to include determining whether there has been a previous history of the disease.  The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed residual is causally or etiologically related to the Veteran's active duty service.  A clear rationale for all opinions should be provided, citing to claims file documents and/or clinical findings as appropriate.

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



